Citation Nr: 0000905	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-42 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the lumbar region, Muscle Group XX, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for anxiety 
reaction currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from January 1944 to August 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of May 1993 from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In December 1996, the Board remanded the case to the RO for 
further development.  


FINDINGS OF FACT

1.  The claim for service connection for gastroesophageal 
reflux disease (GERD) is plausible based on the evidence of 
record.  

2.  A preponderance of the evidence shows that the veteran's 
GERD is proximately due to or the result of a service-
connected disorder.  


CONCLUSIONS OF LAW

1.  The claim for service connection for GERD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's GERD was incurred secondary to his service-
connected psychiatric disorder.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
also be granted on a presumptive basis. 38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service. 38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  

Analysis

Based on numerous VA and private medical reports showing the 
veteran has had continuous gastrointestinal (GI) complaints 
since separation from active service, and the February 1998 
medical opinion by the VA examiner, which relates the 
development of GERD secondary to the veteran's service-
connected generalized anxiety disorder, the Board finds that 
the veteran's claim is well grounded.  

The Board has reviewed the evidence of record and finds it 
more than sufficient for helping to resolve the issue at 
hand.  The evidence includes VA and private medical records 
and a VA medical opinion.  The claims folder discloses that 
additional medical records have been submitted directly to 
the Board.  However, the veteran has waived his procedural 
right for initial RO consideration.  38 C.F.R. § 20.1304 
(1999).  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran argues that he has had chronic GI problems since 
his in-service gunshot wound in 1945.  The veteran contends 
that his service medical records show that he complained of 
constant stomach pain while hospitalized for his wounds.  He 
also contends that the post-service VA and private medical 
treatment records reveal ongoing examination and treatment 
for constant recurrences of stomach problems since that time.  
He also argues that a treating physician has rendered an 
opinion, which relates his GI problems to service.  

Although the veteran's service medical records do not show a 
diagnosis of a chronic GI disorder, they show that the 
veteran complained of various digestive problems and 
abdominal distress while he was hospitalized for treatment of 
the gunshot wound to the low back area.  



The post-service medical records show the veteran complained 
of continued GI problems during VA examinations conducted 
following separation.  During VA orthopedic and 
neuropsychiatric examinations performed in January 1947, the 
veteran complained of continued stomach pain, heartburn and 
nausea.  During the VA neuropsychiatric examination performed 
in January 1950, the physician diagnosed the veteran's 
epigastric pain and diarrhea as a psychogenic GI reaction.  
In November 1954, the veteran's treating physician opined 
that there was a functional basis for the veteran's abdominal 
complaints.  The physician suggested that this might have 
been duodenal ulcer because that condition frequently 
develops secondary to severe anxiety reaction.  Because of 
continued complaints the veteran underwent an upper GI series 
in January 1955, which was normal.  That psychiatrist 
diagnosed conversion reaction.  In March 1955, another 
treating physician opined that the veteran's symptoms were a 
psychophysiologic reaction of his GI system.  While these 
records do not establish that the veteran had an organic GI 
disorder at that time, they do establish a continuity of GI 
symptomatology.  

The recent VA and private outpatient treatment records show 
continued GI complaints by the veteran.  The veteran 
underwent an upper GI series with small bowel follow-through 
in January 1991, but examination was normal except for 
incidental identification of duodenal diverticula.  Magnetic 
Resonance Imaging (MRI) of the upper abdomen was performed 
later that month because of the possibility of liver 
hemangiomas.  The physician determined the lesions to be 
focal fatty infiltration and the remaining upper abdominal 
structures were unremarkable.  Subsequently in early 1992, 
the veteran's treating physician diagnosed the veteran's 
ongoing GI complaints as reflux esophagitis.  In September 
1992, one of the treating physicians summarized the veteran's 
complaints and the diagnostic studies performed.  The 
physician noted that the only diagnosis that could be made 
was non-ulcer dyspepsia, for which the veteran was treated 
with Carafate.  In November 1992, a VA physician who had been 
treating the veteran since July 1991, diagnosed the veteran 
with peptic disease.  Ultimately in August 1993, the veteran 
underwent an esophagastroduodenoscopy.  The post-operative 
diagnoses were normal esophagus, mild antral gastritis and 
otherwise normal examination of the upper GI tract.  The 
report also noted that an underlying esophageal motility 
disorder could 


not be ruled out.  In a December 1993 letter between the 
treating physicians, it was noted that there was agreement 
that the veteran's symptoms were most likely secondary to 
chronic, mild gastroesophageal reflux.  The VA outpatient 
treatment records dated through 1995 show that the treating 
diagnosis for his symptoms was GERD.  In 1996, the veteran's 
treating physician diagnosed GERD and a history of reflux 
laryngitis.  Although these medical records do not include 
opinions relating the veteran's disorder to service or 
secondary to a service-connected disability, they demonstrate 
continued complaints of GI symptoms and a medical diagnosis 
of a chronic GI disorder.  

The veteran underwent a double contrast upper GI series in 
February 1998 because of continued heartburn and reflux.  The 
physician concluded that the study showed a normal esophagus, 
specifically the distal esophagus and gastroesophageal 
junction was normal with no strictures, ulcerations, or 
mucosal edema.  The physician also concluded that this was a 
normal upper GI series and proximal small bowel.  Later that 
month, a psychiatrist reviewed the claims folder and 
conducted an examination.  This physician concluded that the 
veteran's diagnoses included GERD.  Several days later, the 
veteran underwent a VA examination because of his complaints.  
This examiner also reviewed the evidence in the claims 
folder.  The examiner also performed a physical examination 
and reviewed the prior diagnostic studies.  The examiner 
concluded that the proper diagnosis is GERD with esophageal 
irritation, which is secondary to the veteran's generalized 
anxiety disorder.  This is the only evidence of record that 
includes a medical opinion on the issue of causation.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The question in this case requires competent 
medical evidence because it involves medical causation.  





The above evidence establishes a current medical diagnosis of 
GERD.  The only medical evidence of record specifically 
addressing the issue of causation is the February 1998 VA 
examination report.  This opinion is probative since this 
examiner reviewed all the evidence of record and had the 
opportunity to examine the veteran.  This examiner is 
qualified to assess the nature and severity of the veteran's 
current GI disorder and its etiology.  This examiner 
concluded that the current disability, i.e., GERD, is 
secondary to the veteran's generalized anxiety disorder.  
This evidence demonstrates a direct causal relationship 
between a service-connected disability and the development of 
a secondary disability.  

Again, this is the only evidence of record that addresses 
this issue.  The Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the current GI disorder diagnosed as GERD is 
secondary to the veteran's generalized anxiety disorder or 
any other service-related disability or event.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

For these reasons, the Board finds that a preponderance of 
the evidence shows that the veteran's GERD is proximately due 
to or the result of a service-connected disorder.  
Consequently, the Board concludes that the veteran's GERD was 
incurred secondary to his service-connected psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  


ORDER

Service connection for GERD is granted.






REMAND

In December 1996, the Board remanded the case to the RO for 
further development.  The Board noted that the veteran had 
raised the issue of service connection for degenerative joint 
and disc disease involving the lumbosacral spine.  The 
veteran argued that degenerative joint and disc disease 
involving the lumbosacral spine are either residuals of the 
in-service trauma, i.e., gunshot wounds to the lumbar region 
sustained in February 1945, or developed secondary to his 
service-connected residuals.  

The Board referred this issue to the RO for adjudication.  In 
a December 1997 rating decision the RO determined that 
degenerative disc and joint disease and scoliosis of the 
lumbosacral spine could not be disassociated from the 
veteran's    in-service combat injury.  In essence, the RO 
granted service connection for this low back disability.  
However, the RO amended the veteran's service-connected 
disability, i.e., residuals of the gunshot wound to the 
lumbar region with injury to Muscle Group XX, to include 
degenerative disease and scoliosis.  The RO did not assign a 
separate rating for this service-related low back disability.  
The RO assigned a single 20 percent rating for all 
symptomatology.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance 
with 38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a veteran may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
veteran for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding in violation of the provisions of 
38 C.F.R. § 4.14.  The Court has acknowledged, however, that 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).


The issue of the proper rating for the service-connected 
residuals of a gunshot wound of the lumbar region, Muscle 
Group XX, is predicated on functional impairment to the 
postural support of the body and extension and lateral 
movements of the spine.  38 C.F.R. § 4.73, Diagnostic Code 
5320 (1999).  The issue of the proper rating for the service-
connected degenerative disc and joint disease and scoliosis 
of the lumbosacral spine can be based on limitation of motion 
of the lumbar spine, neurological impairment cause by 
intervertebral disc syndrome, or by analogy to lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (1999).  

The RO should assign separate ratings for residuals of a 
gunshot wound of the lumbar region, Muscle Group XX, and 
degenerative disc and joint disease and scoliosis of the 
lumbosacral spine.  

In support of the claim is a December 1999 examination report 
and medical opinion from the veteran's treating physician.  
The physician reported that the veteran has had ongoing 
lumbar spine symptomatology since the 1945 gunshot wound.  
The physician noted that the radiographic reports disclosed 
moderately severe levoscoliosis.  The impressions included 
rotational scoliosis.  The physician stated that it was 
reasonable to assume that the veteran has a facet syndrome 
accounting for his low back pain.  The physician also stated 
that the veteran may be a candidate for facet injections on a 
diagnostic basis followed by facet neurolytic procedures of 
the lumbar spine.  However, the physician stated that the 
veteran needs to have a MRI of the lumbar spine, which 
focuses specifically on the paraspinal soft tissue in the 
upper lumbar region in order to document underlying 
pathology.  The physician indicated that these procedures 
would have to be performed at the VA.  However, the evidence 
shows that the veteran underwent an L4-L5 bilateral 
decompression, an epidurogram and epidural narcotic and 
steroid injections.  The veteran's service-connected 
disabilities have not been evaluated since the December 1998 
surgery.  

In the December 1996 remand decision the Board requested a VA 
social and industrial survey in order to clarify the 
veteran's medical, social, educational, and employment 
history.  The evidence shows the veteran underwent a VA 
mental 


disorders examination in June 1997.  An internal VA 
memorandum dated in September 1997 indicates that the veteran 
had been scheduled for a VA social and industrial survey but 
the veteran failed to report.  In September 1998, the 
veteran's representative stated that the veteran did not 
receive notification of the scheduled VA social and 
industrial survey and requested that this be performed.  The 
Board notes that the claims folder does not include a copy of 
a VA letter notifying the veteran of an impending VA social 
and industrial survey.  Although the veteran was provided 
additional mental disorders examinations in April and 
November 1998, the veteran was not provided a VA social and 
industrial survey.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issues on appeal must be remanded in order 
to ensure that the Board's remand directives are complied 
with.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Under these circumstances, this case is REMANDED for the 
following actions:

1.  The RO should obtain any pertinent 
outstanding private and VA psychiatric, 
GI or orthopedic inpatient or outpatient 
treatment records, which have not been 
obtained.  

2.  A VA social and industrial survey 
should be conducted in order to clarify 
the veteran's medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health, including specific 
information concerning employment he has 
attempted since 1986 when he retired as a 
certified public accountant.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his current psychiatric 
impairment due to the service-connected 
psychiatric disorder.  All appropriate 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is requested to assign a numerical code 
under the Global Assessment of 
Functioning scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders as it relates to the 
veteran's disability.  It is imperative 
that the examiner includes a definition 
of the numerical code assigned.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review prior to the examination.  



4.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the severity of the veteran's 
residuals of a gunshot wound of the 
lumbar region, Muscle Group XX, and 
degenerative disc and joint disease and 
scoliosis of the lumbosacral spine.  
All appropriate tests and studies should 
be performed and all findings should be 
reported in detail.  As suggested in the 
December 1999 examination report 
and medical opinion from the veteran's 
treating physician, this may include a 
MRI of the lumbar spine, which focuses 
specifically on the paraspinal soft 
tissue in the upper lumbar region in 
order to document underlying pathology.  
That physician stated that it 
was reasonable to assume that the veteran 
has a facet syndrome accounting for his 
low back pain.  That physician also 
stated that the veteran may be a 
candidate for facet injections on a 
diagnostic basis followed by facet 
neurolytic procedures of the lumbar 
spine.  The claims folder and a copy of 
this REMAND must be made available to the 
physicians for review in connection with 
each examination.  Each physician should 
identify all impairment, including 
limitation of motion and functional loss 
due to pain or other pathology, and 
provide an opinion as to whether each 
impairment is due to the residuals of the 
gunshot wound of the lumbar region, 
Muscle Group XX, or is due to the 
degenerative disc and joint disease and 
scoliosis of the lumbosacral spine.  





5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of an increased 
evaluation for residuals of a gunshot 
wound of the lumbar region, Muscle Group 
XX, and an increased evaluation for 
anxiety reaction.  The RO should assign 
separate ratings for these service-
connected disabilities in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

If any benefit sought on appeal remains denied, the RO should 
issue an appropriate supplemental statement of the case to 
the veteran and his representative to include all pertinent 
laws and regulations not previously given.  They should be 
afforded an opportunity to respond to the supplemental 
statement of the case and submit any additional evidence in 
support of the claims.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 



